UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-3309 DSF (MRWX) Date December 10, 2018

 

Title Zurich Arnerican Insurance v. Ameriquest Security Service

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE

1. In rrrid-November, the parties informed Judge Wilner that defendant Ameriquest
filed for bankruptcy protection Because of the automatic stay in bankruptcy, Judge Wilner
vacated a scheduled pre-settlement conference call With the parties. (Docket # 20.) That order
directed defendant’s lawyer to promptly tile a notice With the district judge informing the Court
of the bankruptcy filing

2. Defendant failed to comply. As a result, a month has passed Without any proper
notice to the district court about the bankruptcy case (location, case number, status, etc.). That
may eventually hamper the Court’s ability to properly manage this action.

3. Therefore, Defendant is ordered to show cause Why sanctions should not be
imposed on Ameriquest or its attorneys for failing to file a timely notice of the commencement
of bankruptcy proceedings Judge Wilner will conduct the OSC hearing on December 21 at
9:3O a_m.

4. However, the hearing Will be cancelled and the OSC discharged With no further
conseguence if Defendant files a notice of bankruptcy (or other appropriate notification) With
the district court by the close of business on December 19.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of l

